N-CSR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06153 Integrity Managed Portfolios (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: July 31st Date of reporting period: January 31, 2017 INTEGRITY MANAGED PORTFOLIOS Kansas Municipal Fund Maine Municipal Fund Nebraska Municipal Fund New Hampshire Municipal Fund Oklahoma Municipal Fund Semi-Annual Report January 31, 2017 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Kansas Municipal Fund, Nebraska Municipal Fund, Oklahoma Municipal Fund, Maine Municipal Fund, and New Hampshire Municipal Fund (each a “Fund”, and collectively the “Funds”) for the six months ended January 31, 2017. Each Fund’s portfolio and related financial statements are presented within for your review. Economic Recap The Federal Open Market Committee (“FOMC” or “Committee”) statement in mid-September noted that the labor market had continued to strengthen and growth of economic activity had picked up from the modest pace seen in the first half of the year. Although the unemployment rate was little changed, job gains had been solid and household spending had been growing strongly. The Committee decided to maintain the target range for the federal funds rate at 1/4 to 1/2 percent. The Committee judged that the case for an increase in the federal funds rate had strengthened but decided, for the time being, to wait for further evidence of continued progress. In the mid-December statement the FOMC believed that the continued strength in the labor market and continued growth of economic activity since mid-year justified an increase in the federal funds rate to 1/2 to 3/4 percent and maintained that rate in January. The Committee expected that, with gradual adjustments in the stance of monetary policy, economic activity will expand at a moderate pace and labor market conditions will strengthen somewhat further. The Committee expects that economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run. However, the actual path of the federal funds rate will depend on the economic outlook as informed by incoming data. Municipal Bond Market Recap Returns were negative for the municipal bond market in the second half of the year, breaking a streak of four consecutive quarters of positive returns and posting two consecutive quarters of negative returns to finish the year. Interest rates rose throughout the yield curve in the third quarter as the labor market continued to strengthen and economic activity picked up from the first half of the year. Rates continued to rise in October and more drastically in November on the heels of the Presidential Election, prospects of a higher growth rate for the economy and the possibility of tax reform from a new administration and unified government. November was the municipal market’s worst performance month since the 2008 financial crisis.
